                                                                 Case 2:20-ap-01022-VZ           Doc 40 Filed 05/12/20 Entered 05/12/20 15:16:58                   Desc
                                                                                                  Main Document    Page 1 of 2



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Robert S. Marticello, State Bar No. 244256                           FILED & ENTERED
                                                                  3 rmarticello@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  4 Costa Mesa, California 92626                                               MAY 12 2020
                                                                    Telephone:    714 445-1000
                                                                  5 Facsimile:    714 445-1002                                            CLERK U.S. BANKRUPTCY COURT
                                                                                                                                          Central District of California
                                                                                                                                          BY carranza DEPUTY CLERK
                                                                  6 Attorneys for Defendant Yueting Jia

                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT

                                                                  9                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                 10                                         LOS ANGELES DIVISION

                                                                 11 In re                                                  Case No. 2:19-bk-24804-VZ
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 YUETING JIA,                                           Chapter 11
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                                      Debtor.           Adv No. 2:20-ap-01022-VZ

                                                                 14                                                        ORDER: (1) GRANTING, IN PART, AND
                                                                      HONG LIU, an individual,                             DENYING, IN PART, DEFENDANT'S
                                                                 15                                                        MOTION TO DISMISS COMPLAINT
                                                                                                        Plaintiff,         UNDER FEDERAL RULE OF CIVIL
                                                                 16                                                        PROCEDURE 12(b) FOR FAILURE TO
                                                                                  v.                                       STATE A CLAIM; AND (2) CONTINUING
                                                                 17                                                        STATUS CONFERENCE
                                                                    YUETING JIA, an individual; and DOES 1
                                                                 18 through 20, inclusive,                                 Hearing
                                                                                                                           Date:        May 7, 2020
                                                                 19                                   Defendant.           Time:        1:30 p.m.
                                                                                                                           Place:       Courtroom 1368
                                                                 20                                                                     United States Bankruptcy Court
                                                                                                                                        Edward R. Roybal Federal Building
                                                                 21                                                                     255 E. Temple Street,
                                                                                                                                        Los Angeles, CA 90012
                                                                 22

                                                                 23               On May 7, 2020, a hearing was held in the above-captioned Court on the Motion to

                                                                 24 Dismiss Complaint Under Federal Rule of Civil Procedure 12(B) for Failure to State a Claim

                                                                 25 [Docket No. 17] (the "Motion") filed by Defendant Yueting Jia (the "Defendant") to dismiss the

                                                                 26 Complaint to Determine Non-Dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A) and
                                                                 27 11 U.S.C. § 523(a)(2)(B) [Docket No. 1] (the "Complaint") filed by filed by Hong Liu (the

                                                                 28 "Plaintiff"). Appearances were as noted on the record of the hearing on the Motion.


                                                                      2824121.2                                           1
                                                                 Case 2:20-ap-01022-VZ            Doc 40 Filed 05/12/20 Entered 05/12/20 15:16:58                Desc
                                                                                                   Main Document    Page 2 of 2



                                                                  1               Having considered the Motion, the Plaintiff's Memorandum of Points and Authorities in

                                                                  2 Support of Opposition to Defendant's Motion to Dismiss [Docket No. 33], the Reply to Plaintiff's

                                                                  3 Motion to Dismiss Complaint Under Federal Rule of Civil Procedure 12(b) for Failure to State a

                                                                  4 Claim [Docket No. 35], any other pleadings submitted in support of the Motion or in opposition to

                                                                  5 the Motion, and the arguments of counsel at the hearing and based on the conclusions of law

                                                                  6 stated by the Court on the record,

                                                                  7               IT IS ORDERED that:

                                                                  8               1.     The Motion is granted as to Count 1 of the Compliant and is denied as to Count 2

                                                                  9 of the Complaint.

                                                                 10               2.     Count 1 of the Complaint is dismissed with leave for the Plaintiff to file and serve

                                                                 11 an amended Complaint by May 28, 2020.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12               3.     The Defendant's deadline to file and serve a response to the Complaint or the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 amended Complaint is June 25, 2020.

                                                                 14               4.     The status conference in the adversary proceeding is continued from June 25, 2020,

                                                                 15 at 10:00 a.m. to July 30, 2020 at 10:00 a.m., and

                                                                 16               5.     The parties must file and serve a joint status report by July 16, 2020, using this

                                                                 17 court’s status report form posted on this court’s webpage.

                                                                 18                                                       ###

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24 Date: May 12, 2020

                                                                 25

                                                                 26
                                                                 27

                                                                 28


                                                                      2824121.2                                             2
